Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 1 of 10 PageID 840




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   PROXICOM WIRELESS, LLC,
                                                         CASE NO.: 6:18-cv-00064-RBD-GJK
              Plaintiff,

   v.

   MACY’S, INC. AND MACY’S FLORIDA STORES,
   LLC,

              Defendants and Counter Claimants.


                             MACY’S UNOPPOSED MOTION TO SEAL
                           NINE MACY’S CONFIDENTIAL DOCUMENTS

              Defendants Macy’s, Inc. and Macy’s Florida Stores, LLC (“Macy’s”), pursuant to

   Fed. R Civ. P. 5.2(d) and L.R. 1.09, respectfully requests that the Court enter an order that

   Proxicom file under seal unredacted copies of nine exhibits to Proxicom’s Motion to Compel

   Macy’s to Produce Documents and Interrogatory Responses (the “Motion to Compel”) [ECF

   No. 50]. In support of this request is the Declaration of Richard S. Mandaro providing

   personal factual information explaining why sealing each of the nine documents is necessary.

              The parties have conferred and Plaintiff Proxicom Wireless, LLC (“Proxicom”) does

   not oppose this motion.

              In support of this motion Macy’s states:

   I.         BACKGROUND

              This is a complex patent infringement case involving three patents. Macy’s asserts

   that this case involves confidential and proprietary information relating to its businesses and

   customers and that the disclosure of such information to third parties and, in some cases,


   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 2 of 10 PageID 841




   each other would be harmful to its respective businesses and customer relationships.

              The parties have entered into an Agreed Upon and Stipulated Protective Agreement

   (“Protective Agreement”) that permits each party to designate documents in three separate

   tiers as either (i) “CONFIDENTIAL,” (ii) “CONFIDENTIAL – ATTORNEY’S EYES

   ONLY” or (iii) “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE

   CODE” to restrict the dissemination of such documents.1 Pursuant to Section VIII of the

   Protective Agreement: “Any Receiving Party is authorized to file under seal with the Court in

   this case any material that is designated as Protected Material under this Protective

   Agreement. Any Protected Material filed with the Court in this case shall be filed under seal

   in compliance with this Protective Agreement and any applicable local rules of the Court.”

              Specifically, Macy’s submits the following motion and support Declaration to comply

   with the requirements of Judge Kelly's Standing Order Regarding Motions to Seal or Redact,

   Case No. 6:18-mc-22-Orl-GJK, dated March 13, 2018 (“Standing Order”).

              In support of its Motion to Compel, Proxicom relies upon on and cites as exhibits

   certain documents and reports that have been designated by Macy’s as “CONFIDENTIAL –

   ATTORNEYS’ EYES ONLY” pursuant to the parties’ Protective Agreement. Of the thirty-

   two exhibits relied upon, Macy’s requests that nine of the exhibits, namely Exhibit Nos. 20,

   21, 23-28 and 32, be filed under seal.




   1 For the Court’s reference, a copy of the parties’ Protective Agreement is attached hereto as Exhibit 1.



                                                          -2-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 3 of 10 PageID 842




   II.        DISCUSSION

              There is a common law right to inspect and copy judicial records that may be

   overcome by a showing of good cause, which requires balancing a “party’s interest in

   obtaining access against the other party’s interest in keeping the information confidential.”

   Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 264 F.3d 1304, 1313 (11th Cir. 2001).

   In balancing the public interest in accessing court documents against a party’s interest in

   keeping the information confidential, courts consider, among other factors:

                    [W]hether allowing access would impair court functions or
                    harm legitimate privacy interests, the degree of and likelihood
                    of injury if made public, the reliability of the information,
                    whether there will be an opportunity to respond to the
                    information, whether the information concerns public officials
                    or public concerns, and the availability of a less onerous
                    alternative to sealing the documents.

   Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2005).

              In light of foregoing factors, and pursuant to Local Rule 1.09 and Judge Kelly’s

   Standing Order, the parties set forth below: (a) an identification and description of each item

   proposed for sealing; (b) the reason that filing each item is necessary; (c) the reason that

   sealing each item is necessary; (d) the reason that a means other than sealing is unavailable or

   unsatisfactory to preserve the interest advanced by the movant in support of the seal; (e) a

   statement of the proposed duration of the seal; and (f) a memorandum of legal authority

   supporting the seal.

              In addition, the supporting declaration of Richard S. Mandaro, who has personal

   knowledge of the items sought to be sealed, explains (1) why such information is

   confidential; (2) what is done to keep such information confidential; (3) whether such

                                                  -3-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 4 of 10 PageID 843




   information has been made available to others with restrictions, including descriptions of the

   people who have access to the information, whether that access was restricted, and if so, what

   means were used to restrict the access, and whether the information was shared with any

   outside organizations with or without restrictions; and (4) whether such information

   outweighs the public’s common law right of access.

              A.    Identification and Description of Items Proposed for Sealing

              Macy’s seeks leave for the filing under seal of the following nine exhibits to

   Proxicom’s Motion to Compel [ECF No. 50]:

   Document        Proxicom
                    Exhibit                           Title/Description
                      No.

        1             20       Strategic Project Agreement between Macy’s and Shopkick,
                               produced by Macy’s as MACYS002779-97 and designated by
                               Macy’s as CONFIDENTIAL – ATTORNEYS’ EYES ONLY (See
                               placeholder at Doc. 50-22)

        2             21       Amended And Restated Strategic Project Agreement between
                               Macy’s and Shopkick, produced by Macy’s as MACYS001263- 80
                               and designated by Macy’s as CONFIDENTIAL – ATTORNEYS’
                               EYES ONLY (See placeholder at Doc. 50-23)

        3             23       A Chart of Macy’s Beacon Online Sales information produced by
                               Macy’s as MACYS003741 and designated by Macy’s as
                               CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                               (See placeholder at Doc. 50-25)

        4             24       An internal presentation and planning document titled “Consumer
                               Mobile In-Store Update” produced by Macy’s as MACYS002808-
                               26 and designated by Macy’s as CONFIDENTIAL –
                               ATTORNEYS’ EYES ONLY (See placeholder at Doc. 50-26)




                                                -4-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 5 of 10 PageID 844




   Document        Proxicom
                    Exhibit                              Title/Description
                      No.

        5              25       An internal presentation and planning document titled “Mobile
                                App - Beacon Update” produced by Macy’s as MACYS002057-58
                                and designated by Macy’s as CONFIDENTIAL – ATTORNEYS’
                                EYES ONLY (See placeholder at Doc. 50-27)

        6              26       An internal presentation and planning document titled “Mobile
                                App - Beacon Integration (IBM & Zebra MPact)” produced by
                                Macy’s as MACYS003504-14 and designated by Macy’s as
                                CONFIDENTIAL – ATTORNEYS’ EYES ONLY (See
                                placeholder at Doc. 50-28)

        7              27       An internal presentation and planning document titled “Geo-
                                targeting Update” produced by Macy’s as MACYS002315-25 and
                                designated by Macy’s as CONFIDENTIAL – ATTORNEYS’
                                EYES ONLY (See placeholder at Doc. 50-29)

        8              28       An internal planning document titled “Macy’s Service Transition
                                Plan” produced by Macy’s as MACYS000546-557 and designated
                                by Macy’s as CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                                (See placeholder at Doc. 50-30)

        9              32       An internal planning document /status report titled “In-Store
                                Analytics (Geo-tracking)” produced by Macy’s as
                                MACYS001261-62 and designated by Macy’s as
                                CONFIDENTIAL – ATTORNEYS’ EYES ONLY (See
                                placeholder at Doc. 50-34)

              B.     Reason Filing Each Item Is Necessary

              Macy’s believes in good faith that each of the nine documents identified above needs

   to be filed under seal since Proxicom uses these documents to support its arguments in its

   Motion to Compel [ECF No. 50]. The nine documents are exhibits cited in Proxicom’s

   Motion to Compel and Proxicom believes they are necessary to establish the factual

   predicates for Proxicom’s arguments therein.
                                                   -5-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 6 of 10 PageID 845




              C.     Reason Sealing Each Item is Necessary

              Each of the nine documents listed above was designated by defendant Macy’s as

   “Confidential – Attorneys Eyes Only” pursuant to the Protective Agreement.                 The

   Declaration of Richard S. Mandaro submitted in support of this motion to seal provides

   specific factual bases why the nine documents should be filed under seal.

              Two of the documents (Exhibit Nos. 20 & 21) are non-public agreements between

   Macy’s and Shopkick concerning the terms and conditions of Macy’s use of the Shopkick

   application, the obligations of the parties to the agreement, and has specific confidentiality

   clauses obligating both Macy’s and Shopkick to maintain the terms of the agreements and

   related information confidential in perpetuity.

              One of the documents (Exhibit No. 23) reflects Macy’s internal sales information

   relating to the accused Macy’s App.            This document contains proprietary financial

   information.

              The remaining six documents (Exhibits Nos. 24-28 & 32) are internal documents

   created by Macy’s employees relating to the planning and implementation of the Accused

   Technologies. These documents contain commercially sensitive competitive information and

   technical information. Many of these documents were labeled by Macy’s employees on the

   front page with “CONFIDNETIAL - DO NOT DISTRIBUTE OR COPY”, indicating the

   sensitive nature of the information within the document.

              D.     Reason Other Means Are Unavailable

              Proxicom has no means to acquaint the Court with the issues and facts underlying its

   Motion to Compel other than to file these documents to ensure it may to fully and

                                                  -6-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 7 of 10 PageID 846




   persuasively present all materials bearing upon the discovery dispute currently at issue in

   Proxicom’s Motion to Compel,. To preserve the protection of Macy’s interest in the

   confidentiality of these documents these documents must be filed under seal.

              E.     Proposed Duration of Seal

              Macy’s respectfully requests that any order sealing documents continue until the

   conclusion of the case (including any appeals therefrom). At the conclusion of the case,

   Macy’s will make arrangements at its own cost to retrieve the sealed materials and properly

   dispose of them.

              F.     Memorandum of Legal Authority

              As noted, supra, in considering motions to seal, courts must balance the parties’

   interests in keeping information confidential against the public’s interest in accessing court

   documents. See, e.g., Romero, 480 F.3d 1234, 1246 (11th Cir. 2005); Chicago Tribune Co.,

   263 F.3d at 1314-15 (11th Cir. 2001).

              Based on this balancing test, Macy’s asserts that the documents at issue here should

   be sealed. Allowing public access to these documents – which have been designated as

   “CONFIDENTIAL – ATTORNEY’S EYES ONLY” – could harm the parties’, as well as

   third-parties, legitimate and private interests. See, e.g., Trailer Bridge, Inc. v. PCS Nitrogen,

   Inc., 2009 WL 2231704, at *1 (M.D. Fla. July 23, 2009) (granting motion to seal materials

   required by contract to be “treated as confidential and exempt from publication to third

   parties”). Moreover, these proceedings involve private parties and not public officials or

   public concerns, and keeping the documents confidential should not impair judicial

   functions. Finally, the parties have not been able to identify a less onerous alternative to

                                                  -7-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 8 of 10 PageID 847




   filing the documents under seal. Macy’s has tailored this motion to only nine of the thirty-

   two exhibits that are necessary to resolving the issues raised in Proxicom’s Motion to

   Compel.

   III.       CONCLUSION

              For at least the foregoing reasons, Macy’s respectfully requests that the Court enter an

   order permitting the filing under seal of the nine identified documents above.

   Dated: October 12, 2018                          Respectfully submitted,


                                                       /s/ Richard S. Mandaro

                                                       Gary T. Stiphany
                                                       Florida Bar No.: 342513
                                                       STIPHANY LAW
                                                       80 S.W. 8th Street, Suite 3100
                                                       Miami, FL 33130
                                                       Telephone: (305) 536-8882 Fax.
                                                       Facsimile: (305) 579-4722
                                                       Email: Gary@StiphanyLaw.com

                                                       Anthony F LoCicero (Pro Hac Vice)
                                                       Richard S. Mandaro (Pro Hac Vice)
                                                       Benjamin Charkow (Pro Hac Vice)
                                                       Amster, Rothstein & Ebenstein LLP
                                                       90 Park Avenue
                                                       New York, New York 10016
                                                       Telephone: (212) 336-8000
                                                       Facsimile: (212) 336-8001
                                                       Email: ALocicero@ARElaw.com
                                                       Email: RMandaro@ARElaw.com
                                                       Email: BCharkow@ARElaw.com

                                                       Benjamin L. Singer (Pro Hac Vice)
                                                       Evan Budaj (Pro Hac Vice)
                                                       SINGER BEA LLP
                                                       601 Montgomery St., Suite 1950
                                                       San Francisco, CA 94111

                                                    -8-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 9 of 10 PageID 848




                                        Telephone: (415) 500-6080
                                        Fax: (415) 500-6080
                                        Email: bsinger@singerbea.com
                                        Email: ebudaj@singerbea.com


                                        Counsel for Defendants,
                                        MACY’S, INC. AND MACY’S FLORIDA
                                        STORES, LLC




                                      -9-

   688899.3
Case 6:18-cv-00064-RBD-GJK Document 59 Filed 10/12/18 Page 10 of 10 PageID 849




                                    CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that, on October 12, 2018, I caused to be electronically filed

    the foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

    notice of electronic filing to all counsel of record.

                                                   /s/ Richard S. Mandaro
                                                   Richard S. Mandaro




                                                   -10-

    688899.3
